Case 6:21-cv-00719-GAP-LRH Document 29 Filed 09/01/21 Page 1 of 2 PageID 416




                        UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

   MONIQUE ROBSON,

                       Plaintiff,

   v.                                              Case No: 6:21-cv-719-GAP-LRH

   D.R. HORTON, INC.,

                       Defendant.


                                         ORDER

         This cause comes before the Court on Defendant's Motion to Compel

   Arbitration and Dismiss or, in the Alternative, Stay Proceedings Pending

   Arbitration (Doc. 4), filed April 29, 2021.

         On August 12, 2021, the United States Magistrate Judge issued a report

   (Doc. 28) recommending that the motion be granted in part and denied in part. No

   objections have been filed. Therefore, it is

         ORDERED as follows:

         1.     The Report and Recommendation is CONFIRMED and ADOPTED

                as part of this Order.

         2.     The Defendant's Motion to Compel Arbitration and Dismiss or, In the

                Alternative, Stay Proceedings Pending Arbitration is GRANTED IN

                PART and DENIED IN PART.
Case 6:21-cv-00719-GAP-LRH Document 29 Filed 09/01/21 Page 2 of 2 PageID 417




         3.    The parties shall submit to arbitration pursuant to the mutual

               arbitration agreement.

         4.    This case is STAYED pending the outcome of arbitration. Defendant

               shall file with the Court a status report of the arbitration by

               December 1, 2021, and every 90 days thereafter, until the conclusion

               of the arbitration proceedings.

         5.    In all other respects the motion is DENIED.

         6.    The Clerk is directed to administratively close this case.


         DONE and ORDERED in Chambers, Orlando, Florida on September 1, 2021.




   Copies furnished to:

   United States Magistrate Judge
   Counsel of Record
   Unrepresented Party




                                           -2-
